 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     NO. 2:19-MJ-03414-DUTY
11
                          Plaintiff,
12
                v.
                                                   ORDER OF DETENTION AFTER
13                                                 HEARING
14   BERNARDO PONCE-ALEJO,
                                                   [Fed.R.Crim.P. 32.1(a)(6);
15                        Defendant.               18 U.S.C. 3143(a)]
16
17
18         The defendant having been arrested in Central District of California pursuant to a
19   warrant issued by the United States District Court for the Western District of Texas for
2p   alleged violation of the terms and conditions of the defendant's supervised release; and
21         The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23         The Court finds that:
24   \\
25   \\
26   \\
27
28

                                                    1
 1   A.   (X)    The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b) or (c). This finding is based on: the defendant's failure to proffer sufficient
 4   evidence to meet the defendant's burden on this issue; and the prior revocation of the
 5   defendant's supervised release;
 6        and
 7   B.   (X)    The defendant has not met the defendant's burden of establishing by clear and
 8   convincing evidence that the defendant is not likely to pose a danger to the safety of any
 9   other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
10   based on the defendant's: failure to proffer sufficient evidence to meet the defendant's
11   burden on this issue; and criminal and DUI history.
12
13        IT THEREFORE IS ORDERED that the defendant be detained pending the further
14   revocation proceedings.
15
16   DATED: August 20, 2019
17
18
                                                           C,~~-,, ~ -         ~-~,
19
                                                            KAREN L. STEVENSON
20                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                 FJ
